I concur in the result upon the theory that the contract was not for the sale of goods or choses in action, but, rather, was for work, labor, and material, and, hence, was not controlled by Rem. Rev. Stat., § 5836-4, subd. (3). The contract simply contemplated the work of filling a depression in order that the main work of construction might proceed in accordance with the major contract. Respondent was not "selling" sand, gravel, or earth, but was merely performing the work necessary to make a fill. I agree that the judgment should be affirmed.
JEFFERS and GRADY, JJ., concur with STEINERT, J.